Citation Nr: 1210122	
Decision Date: 03/19/12    Archive Date: 03/30/12

DOCKET NO.  09-33 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to a higher initial evaluation than 10 percent for residuals, shrapnel wounds, below knee right leg with retained foreign bodies. 

2. Entitlement to a higher initial evaluation than 10 percent for residuals, shrapnel wounds, below knee left leg with retained foreign bodies. 

3. Entitlement to a higher initial evaluation than 10 percent for residuals, shrapnel wounds, left thigh with limited range of motion of the left knee.

4. Entitlement to a higher initial evaluation than 10 percent for residuals, shrapnel wounds, right thigh with limited range of motion of the right knee and retained foreign bodies. 

5. Entitlement to an initial compensable evaluation for scar, upper lip, residual of shrapnel wound. 



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from July 2005 to August 2007.         

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which granted service connection for shrapnel wound residuals to the bilateral lower extremities, and involving a scar to the upper lip. The Veteran appealed from the initial assigned disability evaluations for these service-connected conditions. See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when a veteran appeals the initial rating for a disability, VA must consider the propriety of a "staged" rating based on changes in the degree of severity of it since the effective date of service connection).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran if further action is required.








REMAND

The Board considers further development of the evidence of record to be necessary to proceed in this case.

The existing medical evidence comprises the report of a November 2007 VA Compensation and Pension examination for general medical evaluation, which describes the Veteran's injuries and scars to the bilateral lower extremities and upper lip which he sustained in service due to proximity to an Improvised Explosive Device (IED) while in Iraq. 

Through its written brief presentation, the Veteran's designated representative raises the concern that the record as it stands is neither current as it is from over four years ago, nor detailed enough to adequately evaluate the Veteran's service-connected disorders. The November 2007 VA exam it is observed did not sufficiently describe the nature and extent of muscle injuries, on which basis the Veteran's bilateral lower extremity conditions have been rated. The Veteran's representative also requests a separate VA examination to address the severity of the Veteran's injury related scars. 

The Board fully concurs with this assessment, and will request more recent             VA Compensation and Pension examinations on both muscle injuries and scars.               See generally, Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007), citing Caluza v. Brown, 7 Vet. App. 498, 505-06 (1998) ("Where the record does not adequately reveal the current state of the claimant's disability ...the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination."). 

In further warrants mention that effective October 23, 2008, VA revised the criteria for the evaluation of scars. 73 Fed. Reg. 54,710-12 (Sept. 23, 2008), codified at         38 C.F.R. § 4.118 (2011). There are changes in the new regulation applicable to instances of evaluation of several service-connected scars concurrently, and these may be relevant to this case. The RO/AMC is also directed to consider the propriety of applying specifically 38 C.F.R. § 4.118, Diagnostic Code 7805, for limitation of function associated with a scar, given that the November 2007 VA examination report indicated that such may well exist for scars involving the right knee. 

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should schedule the Veteran for a           VA examination to determine the current severity of the Veteran's service-connected shrapnel wounds of the bilateral lower extremities. The claims folder must be provided to and reviewed by the examiner in conjunction with the examination. All indicated tests and studies should be performed, and all findings should be set forth in detail. It is requested that the VA examiner indicate all present symptoms and manifestations attributable to the Veteran's service-connected shrapnel wound residuals, below the knee, at the right and left legs, in accordance with the rating criteria for evaluating muscle disorders specified at 38 C.F.R. § 4.73 (both conditions having been evaluated under provisions of Diagnostic Code 5311 thus far). Please also indicate the present manifestations from the Veteran's shrapnel wound residuals, right and left thighs, under the provisions of 38 C.F.R. § 4.73 (both right and left thigh muscle injuries having been evaluated at Diagnostic Code 5313). The VA examiner should further attempt to characterize the level of muscle injury in each area of the bilateral lower extremities in terms of its overall severity (i.e., slight; moderate; moderately severe; and severe).

2. Then schedule the Veteran for a VA examination to determine the current severity of all scars associated with service-connected shrapnel wound residuals at the bilateral lower extremities, and upper lip. The claims folder must be provided to and reviewed by the examiner in conjunction with the examination. All indicated tests and studies should be performed, and all findings should be set forth in detail. The VA examiner should identify all present symptoms and manifestations involving scarring which are attributable to the Veteran's service-connected shrapnel wound residuals of the right and left thighs, and of the right and left legs below the knee, in accordance with the rating criteria specified at 38 C.F.R. § 4.118, Diagnostic Codes 7801-7805 . The examiner should provide to the greatest extent possible comprehensive information that addresses all components of the applicable rating criteria, including -- addressing the provisions for evaluating the combined surface area measurements of scars, pursuant to Diagnostic Codes 7801 and 7802; addressing the provisions for several unstable and painful scars, pursuant to Diagnostic Code 7804; addressing whether scars present at or near the right knee definitively cause limitation of motion in the right knee, evaluated pursuant to Diagnostic Code 7805, and        if so, to what extent by performing range of motion studies.  

3. The RO/AMC should then review the claims file.          If any of the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication. Stegall v. West,        11 Vet. App. 268 (1998).

4. Thereafter, the RO/AMC should readjudicate the claims on appeal based upon all additional evidence received. The RO/AMC should directly consider the propriety of assigning a separate rating under Diagnostic Code 7805 for scars affecting right knee range of motion. If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice. However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims. His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated. The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655. 

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A.       §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).

